FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                       September 1, 2020
                         _________________________________
                                                                       Christopher M. Wolpert
                                                                           Clerk of Court
 ANTONIO ALEXANDER MCGEE,

       Plaintiff - Appellant,

 v.                                                        No. 19-3276
                                                  (D.C. No. 5:19-CV-03048-SAC)
 A. LAWLESS, Correctional Officer,                           (D. Kan.)
 Hutchinson Correctional Facility; P.
 JONES, Correctional Officer, Hutchinson
 Correctional Facility; E. PEPPIATT,
 Correctional Officer, Hutchinson
 Correctional Facility; W. WIDENER,
 Correctional Officer, Hutchinson
 Correctional Facility; M. WAGNER,
 Correctional Officer, Hutchinson; A.
 WILSON, Correctional Officer,
 Hutchinson Correctional Facility; S.
 ASHFORD, Correctional Officer,
 Hutchinson Correctional Facility; (FNU)
 WESTMOLAND, Correctional Officer,
 Hutchinson Correctional Facility,

       Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before TYMKOVICH, Chief Judge, HOLMES and MORITZ, Circuit Judges.


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                        _________________________________

      Antonio Alexander McGee, a Kansas prisoner proceeding pro se, appeals from

the district court’s dismissal of his claims under 42 U.S.C. § 1983. Exercising

jurisdiction under 28 U.S.C. § 1291, we affirm.

I.    BACKGROUND & PROCEDURAL HISTORY

      McGee is a prisoner in the custody of the Kansas Department of Corrections,

and is currently housed at the Hutchinson Correctional Facility. In his original

district court complaint, he alleged he was in the “medline” on the evening of

September 30, 2018, and was asked by defendant E. Peppiatt (a prison employee) for

proof that he could receive eyeglasses. R. at 18. McGee did not describe Peppiatt’s

role at the prison, nor did he explain why she demanded such proof. Regardless, he

tried to show her the proof but she told him to return to his cell. McGee responded,

“[A]re you denying me my meds?” Id. Peppiatt replied, “No! [G]o to your cell or

cuff up.” Id. McGee “asked ag[ain] and [Peppiatt] told the CO [presumably,

‘correctional officer’] to cuff [him] up.” Id.

      An unnamed correctional officer handcuffed McGee and tried to make him

walk “bent over.” Id. McGee “pulled away to tell [the correctional officer] that he

was hurting me,” at which point Peppiatt “told the CO to take [McGee] to the

ground.” Id. The CO complied and took McGee to the ground. McGee does not

describe how the CO took him to the ground, but McGee alleges he “struggled from

the pain of the irrational use of force”—although at least some of this pain came from

the fact that the correctional officers “did not lock” the handcuffs. Id. An unnamed

                                            2
correctional officer—McGee did not say whether it was the same one that handcuffed

him—struck McGee in the face with his elbow, and the next thing McGee remembers

is waking up naked on the ground.

      At some point, the correctional officers placed McGee in a cell. It is not clear

from McGee’s account whether this occurred before or after he woke up naked on the

ground. Either way, the cell contained another inmate’s property, so the officers

walked McGee—still naked—back to “the wall where the CO hit me with an ‘elbow

strike.’” Id. McGee further claims that he was “made to walk [naked] up and down

the run twice before being placed in a room.” Id. at 19.

      Based on the foregoing, McGee alleged three causes of action:

            “kid napping [sic],” based on being stripped and made to walk naked

             “up and down the run twice,” id. at 19;

            excessive force, because the correctional officers did not lock the

             handcuffs and then hit McGee in the face with an elbow strike while he

             was handcuffed; and

            “malicious injury (ill will) mental oppression,” because the correctional

             officers intentionally dehumanized him, first by trying to make him

             walk bent over (i.e., before the struggle) and then by making him walk

             naked “up and down the run,” id. at 20.

      As required by 28 U.S.C. § 1915A(a), the district court screened McGee’s

complaint. The district court held that McGee’s claim of kidnapping was frivolous.

It further held that McGee failed to state an Eighth Amendment excessive force claim
                                          3
because “[n]ot every isolated battery or injury to an inmate amounts to a federal

constitutional violation.” Id. at 79.1

         The district court also faulted McGee for failing to mention any defendant

besides Peppiatt in the body of his complaint: “a plaintiff is required to name each

defendant not only in the caption of the complaint, but again in the body of the

complaint and to include in the body a description of the acts taken by each

defendant that violated plaintiff’s federal constitutional rights.” Id. at 79–80.

         The district court ordered McGee to show cause why his complaint should not

be dismissed, or to file an amended complaint curing the noted defects, or both.

McGee submitted an amended complaint that included a few new details about the

incident in question, but again failed to describe who did what, save for the

allegations against Peppiatt—and those allegations were copied verbatim from the

original complaint.

         The district court concluded that McGee’s amended complaint did not cure the

defects of his original complaint and dismissed McGee’s lawsuit for failure to state a

claim.

II.      ANALYSIS

         We review de novo a § 1915A dismissal for failure to state a claim. Young v.

Davis, 554 F.3d 1254, 1256 (10th Cir. 2009). “We review the complaint for

plausibility; that is, to determine whether the complaint includes enough facts to state


         1
        The district court said nothing about McGee’s claim for “malicious injury (ill
will) mental oppression.”
                                            4
a claim to relief that is plausible on its face.” Id. (internal quotation marks omitted).

Because McGee is proceeding pro se, we construe his filings liberally, but we do not

act as his advocate. Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

Particularly relevant here, “a pro se plaintiff requires no special legal training to

recount the facts surrounding his alleged injury, and he must provide such facts if the

court is to determine whether he makes out a claim on which relief can be granted.”
Id.

       To plead a viable § 1983 claim against individual government officials,

McGee must “plead that each Government-official defendant, through the official’s

own individual actions, has violated the Constitution.” Ashcroft v. Iqbal, 556 U.S.
662, 676 (2009). The district court warned McGee that his original complaint failed

this standard, and that McGee must “include in the body [of the complaint] a

description of the acts taken by each defendant that violated [his] federal

constitutional rights.” R. at 80. But McGee’s amended complaint included no new

allegations satisfying this requirement.

       On appeal, McGee faults the district court for not adequately considering the

significance of the elbow strike that knocked him out, but McGee fails to address his

own failure to allege who did what to him (apart from Peppiatt). He does not identify

the officer(s) who struck him or who required him to walk naked in public, nor does

he contend that he cannot identify them because he does not know who they were.

Finally, as for Peppiatt, McGee nowhere explains why any of her actions amounted

to a violation of his constitutional rights—nor does our own review reveal any

                                            5
potentially viable claims. Thus, we agree with the district court that McGee failed to

state any plausible claim of a constitutional violation.

       McGee does not argue that the district court should have provided him another

opportunity to amend his complaint, so we need not reach that question.

III.   CONCLUSION

       The district court’s judgment is affirmed. We grant McGee’s motion to

proceed IFP on appeal, but remind him of his obligation to continue making partial

payments until the entire appellate filing fee is paid.


                                             Entered for the Court


                                             Nancy L. Moritz
                                             Circuit Judge




                                            6